DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

November 29, 2011

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

State Flexibility, Resources to Implement Affordable Insurance Exchanges

Today, the Department of Health and Human Services (HHS) awarded nearly $220 million in Affordable
Insurance Exchange grants to 13 States to help them create Exchanges. The Department also released
several Frequently Asked Questions providing answers to key questions States need to know as they work
to set up these new marketplaces. Critical among these are that States that run Exchanges have more
options than originally proposed when it comes to seamlessly determining eligibility for premium tax
credits, Medicaid, and CHIP. And States have more time to apply for “Level One” Exchange grants.
Exchange Grants
Today’s awards bring to 29 the number of States that are making significant progress in creating
Affordable Insurance Exchanges. States receiving funding today include: Alabama, Arizona, Delaware,
Hawaii, Idaho, Iowa, Maine, Michigan, Nebraska, New Mexico, Rhode Island, Tennessee and Vermont.
States have many opportunities to apply for funding. To accommodate State legislative sessions and to
give States more time to apply, HHS also announced a six-month extension for Level One establishment
grant applications. Applications now will be accepted until June 29, 2012 (the original deadline was
December 30, 2011).
FAQs
HHS is also releasing Frequently Asked Questions (FAQs) in anticipation of State legislative sessions
beginning in January. Answers will help advance State policy development for Exchanges. For example,
they clarify that Exchange grants can be used to build a State Exchange that is operational after 2014; that
State-based Exchanges will not be charged for accessing Federal data needed to run Exchanges in 2014;
and that State insurance rules and operations will continue even if the Federal government is facilitating
an Exchange in the State. HHS will also allow greater flexibility in eligibility determinations, allowing,
for example, a State-based Exchange to permit the Federal government to determine eligibility for
premium tax credits. In addition, we intend to permit additional options for determining eligibility for
Medicaid, CHIP, and premium tax credits under a State-based and Federally-facilitated Exchange.
For more information on the States receiving grants, visit:
http://www.healthcare.gov/news/factsheets/2011/05/exchanges05232011a.html

For FAQs, visit: http://cciio.cms.gov/resources/regulations/index.html#hie
For more information on Affordable Insurance Exchanges: visit:
http://www.HealthCare.gov/law/features/choices/exchanges/index.html.

